         Case 1:19-cv-00670-CG Document 34 Filed 08/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOHN PERALTA,

                     Plaintiff,

               v.                                                       CV No. 19-670 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                     Defendant.

         ORDER GRANTING STIPULATION TO AWARD ATTORNEY FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Attorney

Fees Pursuant to the Equal Access to Justice Act, with Memorandum in Support (the

“Stipulated Motion”), (Doc. 33), filed August 6, 2020. The Court, having reviewed the

Stipulated Motion under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412,

finds the Stipulated Motion is well-taken and attorney fees shall be awarded, made

payable to Plaintiff but mailed to Plaintiff’s attorney in the amount of $6,861.75. See

Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the prevailing party, not the

attorney).

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
